DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group B in the reply filed on 1/28/22 is acknowledged.  The traversal is on the ground(s) that the composition of claim 34 can be used to make the product of claim 28 is not persuasive.  This is not found persuasive because There exist two separate species of invention: Group a (a molten mixture of components A+B); and Group b (solid clusters of components A+C). The species are independent or distinct because they are different in makeup and design. In addition, these species are not obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low melt” in claims 38-39 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term is not given any patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher (US 2015/0368542 cited by applicant) in view of Wilson et al. (US 2009/0301337).
With respect to claim 34, Carragher discloses a composition for plugging a wellbore (abstract), said composition comprising thermite clusters plus expandable bismuth alloy [0015], [0037], [0061]. However, the reference is silent as to whether the thermite clusters are of <500nm average diameter, or if the bismuth alloy are pellets as claimed.  Wilson et al. teaches thermite clusters of <500nm average diameter [0014], [0034] for the purpose of quicker thermite 

With respect to claim 35, Carragher teaches wherein said nano-thermite comprises an aluminum metal [0012].

With respect to claim 36, Carragher teaches wherein said nano-thermite comprises Fe203, Bi203, MoO3, or CuO [0012]. With regard to the various treatment materials of the Markush group recited in claims 36-37, the Examiner would like to note that the treatment materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative treatment materials in the composition of Carragher, as based on the desired treatment to be applied therewith.

With respect to claim 37, Carragher teaches wherein said nano-thermite comprises aluminum and Bi203 [0012]. 
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Wilson et al. as applied to claim 34 above, and further in view of Hall et al. (US 2017/0350244).
 	With respect to claim 38-39, Carragher in view of Wilson et al. fails to teach wherein the nano-thermite clusters are coated with a low melt material, and wherein said low melt material comprises an expandable bismuth alloy.
 	Hall et al. teaches coating thermite clusters with material 205 that includes expandable bismuth alloy [0035], [0039] for the purpose of an initiator for initiating the detonation or deflagration of an explosive substance. Therefore, it would have been considered obvious to one of ordinary skill in the art to provide a coating for the clusters in order to protect the thermite clusters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0167795 teaches a thruster that utilizes a nanothermite material as a propellant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/25/2022